DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	Claims 4, 5 are cancelled. Claims 1-3, 6-13, 15-17 are amended.  Claims 1-3, 6-17 are pending in this application and examined in this Office Action.

Status of Rejections
	Applicant’s amendments to the claims necessitated the new grounds of rejection. Therefore, this Office Action is made Final.  Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

Claims rejection -35 USC 101 
	1.	The rejection of claims 1-3, 6 and 8 under 35 U.S.C. 101 as being directed to non-statutory subject matter is maintained. The rejection over the cholesterol synthesis inhibitor in claim 1 is withdrawn in view of the deletion of the phrase in the amendment to claim 1.  Applicant’s amendments to the claims necessitated the new grounds of rejection.

	  Claim interpretation:  Applicant amended the claims from “undifferentiated stem cell” to “pluripotent stem cell.”  Applicant’s specification states (page 5, [10]) an undifferentiated stem cell is an induced pluripotent stem cell and that the term also includes (page 9, [0015]) ES cells, iPS cells as well as cells having differentiation pluripotency induced from these stem cells, various somatic stem cells and includes unknown cells having properties equivalent to those of the ES cells and iPS cells [0015] as well as cells having teratoma-forming ability [0016].  Therefore, pluripotent stem cells include tumorigenic cells and cancer cells and the “pluripotent stem cell removing 
	
	The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because they are directed to natural products, as discussed below. 
The claimed invention (claims 1-3, 6 and 8) is newly directed to a “pluripotent stem cell removing agent” comprising at least one kind selected from the group consisting of a fatty acid synthase inhibitor and a fatty acid utilization inhibitor. As recited in claim 1, no structural characteristics are identified and therefore the characteristics of the inhibitors are not markedly different from the product's naturally occurring counterpart in its natural state. The claimed inhibitors are described by function only and compounds having that function are compounds taught in the art for the same purpose. In each case, each inhibitor is found naturally occurring in nature, as discussed, below. The claimed genera embrace naturally occurring products as shown by the references.

	1.	For example, the claimed fatty acid synthesis inhibitor which inhibits fatty acid synthesis by targeting at least one factor selected from the group consisting of an ATP citrate lyase, a fatty acid synthase, an acetyl-CoA carboxylase, and a malony- CoA decarboxvlase is taught by the prior art document Beckers et al., “Chemical Inhibition of Acetyl-CoA Carboxylase Induces Growth Arrest and Cytotoxicity Selectively in Cancer Cells.”  Beckers discloses the potent ACC (acetyl-CoA carboxylase) inhibitor soraphen A, a macrocyclic polyketide from myxobacteria, can block fatty acid synthesis and stimulate fatty acid oxidation in LNCaP and PC-3M prostate cancer cells. As a result, the phospholipid content of cancer cells decreased, and the tumor cells stopped proliferating and ultimately died.
	Applicant’s specification discloses (page 2, [0003]) that undifferentiated stem cells may remain partly after the differentiation and induction manipulation and that because such undifferentiated stem cells have proliferative activity and can differentiate into various kinds of cells, in a case where these undifferentiated stem cells are transplanted into a living body, a teratoid tumor may be formed. Applicant's specification is directed to undifferentiated stem cell-removing agents which remove undifferentiated 
	Because the claimed genus of ACC (acetyl-CoA carboxylase) inhibitors embraces the naturally occurring product soraphen A, it does not satisfy the criteria for subject matter eligibility for the following reasons.
	Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter. In the instant case, claim 1 is directed to a composition of matter (the claimed ACC (acetyl-CoA carboxylase) inhibitor. The claim is therefore directed to a statutory category, a product.
	Under Revised Step 2A of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. In the instant case, soraphen A (an ACC (acetyl-CoA carboxylase) inhibitor) is a naturally occurring product disclosed by Beckers as being a macrocyclic polyketide from myxobacteria. Because the inhibitor is product of nature it falls within a judicial exception.
	Under Prong 2A of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the naturally occurring inhibitor) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. in the instant case, claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception. Therefore, the claim as a whale does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.
	2.	Claim 1 as newly amended recites a “pluripotent stem cell removing agent” comprising at least one kind selected from the group consisting of a fatty acid synthase inhibitor and a fatty acid utilization inhibitor.

	The claimed genus of fatty acid utilization inhibitors embraces Malonyl-CoA-and therefore does not satisfy the criteria for subject matter eligibility for the following reasons.
	Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter. In the instant case, claim 1 is directed to a composition of matter the claimed fatty acid utilization inhibitor. The claim is therefore directed to a statutory category, a product.
	Under Revised Step 2A of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. In the instant case, malonyl-CoA (a fatty acid utilization inhibitor) is a naturally occurring product disclosed by Qu as directly inhibiting carnitine palmitoyltransferase 1 (Figure 2), thus being a naturally occurring product which inhibits fatty acid utilization by targeting a carnitine palmitoyltransferase 1. Because the inhibitor malonyl CoA is product of nature it falls within a judicial exception.
	Under Prong 2A of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the naturally occurring inhibitor) into a practical application, and therefore the claim is directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 1 fails 

	2.	The rejection of claim 1 and claims dependent therefrom under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for iPS cells, does not reasonably provide enablement for all stem cells is withdrawn. 

	The rejection of claims 15 and claims dependent therefrom under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement is regarding “preventing” is withdrawn in view of the amendments to the claims. 

3.	The rejection of claims 1, 4-10, 12, 13, 15 and 16 under 35 U.S.C. 102(a)(2) as being anticipated by Egusa (US 20140356336) [Egusa] and the product profile sheet for alpha-MEM (alpha-minimal essential medium), cited to provide the components of the alpha-MEM medium, withdrawn in view of the amendments to the claims.

4.	The rejection of claims 11, 14 and 17 under 35 U.S.C. 103 as being unpatentable over Egusa as applied to claims 1, 4-10, 12, 13, 15 and 16 above under 35 U.S.C. 102(a)(2) and further in view of Egusa is withdrawn in view of the amendments to the claims. 

5.	The rejection of Claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Egusa (US 2014/0356336) as applied to claim claims 1, 4-10, 12, 13, 15 and 16 under 35 U.S.C. 102(a)(2) above, and further in view of Kroemer et al (US 2016/0250249) [Kroemer] is withdrawn in view of the amendments to the claims.

New Grounds of Rejection


1.	Claims 1-3, 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Egusa (US 20140356336) [Egusa] in view of Kroemer (US 2016/0250249) (Kroemer) and Zhang et al (“Metabolic Regulation in Pluripotent Stem Cells during Reprogramming and Self-Renewal,” Cell Stem Cell 11 (2012)) (Zhang).
The product profile sheet for alpha-MEM (alpha-minimal essential medium) is provide to show the components of the alpha-MEM medium.

Egusa discloses (abstract) a method of suppressing tumorigenesis in iPS cells (the newly claimed “pluripotent stem cell”) and inducing differentiation in a target cell to be differentiated. Egusa discloses statins induce apoptosis selectively in undifferentiated stem cells [0173] (the newly claimed “pluripotent stem cell”), thereby disclosing the newly claimed “pluripotent stem cell-removing agent.”  Apoptosis of the pluripotent stem cells is considered to meet the claim element of “stem cell removal.”
Egusa discloses that in using a statin and a differentiation inducer together in culture, iPS cells (the claimed “pluripotent stem cells”) are differentiated into target differentiated cells, while the tumorigenesis of the undifferentiated iPS cells is suppressed [0007]. 
Regarding claim 6, Egusa discloses the osteoblast differentiation medium (alpha- MEM) comprised simvastatin [0183] (a cholesterol synthesis inhibitor and a pluripotent stem cell removing agent). The product profile sheet for alpha-MEM medium discloses the media contains methionine and glucose. Egusa therefore discloses the claimed “pluripotent stem cell-removing agent further comprising glucose and methionine.”	Regarding claim 8, Egusa discloses [0134] a method of culturing iPS cells in a medium containing a statin (thereby disclosing the claimed “culture medium comprising the pluripotent stem cell removing agent”).
Regarding claim 9, Egusa discloses a culture method comprising [0200] iPS cells (the claimed “pluripotent stem cells”) cultured in the presence of differentiation medium containing statins. Because the culture contains both undifferentiated iPS cells (the 
Regarding claim 10, Egusa discloses the undifferentiated stem cell is an iPS cell [0200] (the newly claimed “pluripotent stem cell”).
Regarding claims 11, 14, and 17, Egusa discloses that in using a statin and a differentiation inducer together in culture, iPS cells (the claimed pluripotent stem cells) are differentiated into target differentiated cells, while the tumorigenesis of the undifferentiated iPS cells (the claimed pluripotent stem cells) is suppressed [0007]. Egusa further discloses [0145] there are no particular limits on the differentiated cells to which the differentiation induction method of the invention is applied, such as myocardial cells.  Egusa states the differentiated cell is a myocardial cell, and therefore discloses the claimed “differentiated cell is a cardio myocyte.”
Egusa differs from the claims in that the document fails to disclose differentiation of iPS (pluripotent stem cells) to cardio myocytes. However, it would have been obvious to one of ordinary skill to modify the method of Egusa above by inducing production of myo-cardiocytes from IPS cells as suggested therein in order to obtain a population of differentiated cells suitable for transplantation, which are nontumorigenic and therefore would address the need for such cells in regenerative medicine [0006]. One of ordinary skill would have been motivated to induce myocardiocytes from iPS cells as suggested by Egusa [0003] because the iPS cells can be obtained from the tissue of patient requiring treatment, thus eliminating the risk of immune rejection.
Regarding claims 12 and 13, Egusa discloses transplantation of iPS cells (claim 13)  which had been prepared by induction in osteoblast culture medium (the claimed “inducing a desired differentiated cell from a pluripotent stem cell’) comprising simvastatin and that no tumor formation from the cell grafts were observed [0195], thereby disclosing the claimed “production method of cells for transplantation” by inducing the desired differentiation of pluripotent stem cells and culturing the cell mix in the presence of the claimed “pluripotent stem cell removing agent” (the statin).

Egusa then discloses [0195] that when (the newly claimed pluripotent stem cell) iPS cells (claim 16) were transplanted after being induced to differentiate for 30, 40 and 50 days in osteoblast differentiation- inducing medium containing simvastatin, and the mice reared for 28 days, no tumor formation from the cell grafts was observed (thereby disclosing the claimed “pharmaceutical composition for preventing a disease caused by proliferation of a pluripotent stem cell in a subject...”). The differentiation medium comprising simvastatin meets the claim element of a “pharmaceutical composition for treating or preventing a disease caused by proliferation of a pluripotent stem cell”).
Egusa differs from the claims in that the document fails to disclose a pluripotent stem cell removing agent which is a fatty acid synthesis inhibitor or a fatty acid utilization inhibitor. However, Kroemer cures the deficiency. 
Kroemer discloses a method of modulation of diseases such as cancer [0006] through autophagy. Kroemer discloses [0040] autophagy represents a tumor suppressor mechanism in tumor initiation, and that acetyl CoA (AcCoA) depleting agents may represent a valid strategy for prevention of cancer. Kroemer discloses methods of inducing autophagy comprising administering an amount of at least one AcCoA depleting agent [0010], [0043] and that AcCoA depletion is sufficient to induce autophagy [0190]. Kroemer discloses the AcCoA depleting agent can be an inhibitor of 
Kroemer discloses that in one embodiment, the AcCoA depleting agent is an inhibitor of ATP-citrate lyase (ACLY) [0020], [0096] thereby disclosing the claimed “fatty acid synthesis inhibitor’ (claim 1) targeting the claimed “ATP citrate lyase” (claim 2).
Regarding claim 3, Kroemer discloses the inhibitors can be administered to cells [0009] or subjects [0091], [0092] at 0.0001 to 1.0 milligram or even about 10 milligrams per dose. It would have been obvious to one of ordinary skill to administer that amount of inhibitor which resulted in optimal tumor inhibition. The choice of amount to administer is within the ordinary skill in the art, lacking evidence to the contrary.
It would have been obvious to one of ordinary skill to modify the method of Egusa by substituting a fatty acid synthesis inhibitor or a fatty acid utilization inhibitor (ie., AcCoA depleting agents) as suggested by Kroemer to remove pluripotent stem cells in view the teachings of Kroemer that [0040] acetyl CoA (AcCoA) depleting agents may represent a valid strategy for prevention of cancer through a tumor suppressor mechanism in tumor initiation. One of ordinary skill would have had a reasonable expectation of success in removing pluripotent stem cells with a fatty acid synthesis inhibitor or a fatty acid utilization inhibitor in view of the teachings of Kroemer showing successful induction of autophagy by depletion of AcCoA [0191] [0192] (perhexiline inhibition of carnitine palmitoyotransferase-1) 

Response to Arguments
Applicant’s arguments, filed 12/28/2001 have been considered but not found persuasive.
1.	Applicants argue that Beckers fails to disclose that soraphen A can inhibit the proliferation of pluripotent stem cells and that Qu fails to disclose malonyl-CoA can inhibit the proliferation of pluripotent stem cells.

Applicants further argue that 
“No references disclose that naturally occurring products induce the death of pluripotent stem cells. Thus, "a pluripotent stem cell-removing agent" as recited in amended claim 1 would be an additional element that removes the claims from being a judicial exception and into a practical application under Prong 2A of the USPTO’s analysis. Therefore, amended claim 1 qualifies as eligible subject matter under 35 USC 101.”

In reply and contrary to the arguments, the phrase “pluripotent stem cell removing agent” is an intended use of the agent, in this case a fatty acid synthesis inhibitor and a fatty acid utilization inhibitor.  Soraphen A is a naturally occurring acetyl CoA carboxylase inhibitor as evidenced by Beckers and malonyl CoA is a naturally occurring fatty acid utilization inhibitor as shown by Qu.  Both products occur naturally in nature and therefore fall within a judicial exception.

Regarding the argument directed to the alleged failure of Becker and Qu to teach inhibition of pluripotent stem cells (claim 1 as newly amended), Applicants’ specification states [10] an undifferentiated stem cell is an induced pluripotent stem cell and that the term also includes ES cells, iPS cells as well as unknown cells having properties equivalent to those of the ES cells and iPS cells [0015] and includes cells having teratoma forming ability [0016].  Therefore, the newly claimed “pluripotent stem cells” includes tumorigenic cells (cells having teratoma forming ability) in addition to ES cells, iPS, and naturally occurring stem cells.  

2.	Applicants argue that 
Kroemer teaches the use of an acetyl CoA (AcCoA) depleting agent to treat autophagy- related diseases, including cancer. The examples of Kroemer use differentiated cells, such as heart, brain, or muscle tissue (examples 2 and 3) and osteosarcoma, neuroblastoma, and fibroblasts (example 1). Kroemer fails to provide any teachings with regard to pluripotent stem cells, let alone that a fatty acid synthesis inhibitor or a fatty acid utilization inhibitor induces the death of pluripotent stem cells.

In reply, Applicants have included cancer cells or tumor cells in the genus of pluripotent stem cells (Applicant’s specification: [10] an undifferentiated stem cell is an induced pluripotent stem cell and that the term also includes ES cells, iPS cells as well as unknown cells having properties equivalent to those of the ES cells and iPS cells [0015] and includes cells having teratoma forming ability [0016]).  
One of ordinary skill would have had a reasonable expectation of success in removing pluripotent stem cells with a fatty acid synthesis inhibitor or a fatty acid utilization inhibitor in view of the teachings of Kroemer showing successful induction of autophagy by depletion of AcCoA [0191] [0192] (perhexiline inhibition of carnitine palmitoyotransferase-1). 

	Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA

Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632